                     UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF NEW YORK


DIEDRE BUSH AND RAQUEL DIAZ on behalf of      Case No: 5:21-cv-390 (LEK/ML)
all others similarly situated,

           Plaintiffs,

v.
                                              [JURY TRIAL DEMANDED]
ANCIENT BRANDS, LLC

           Defendant.




MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS COMPLAINT BY
               DEFENDANT ANCIENT BRANDS, LLC




                                       BRAUNHAGEY & BORDEN LLP

                                           /s/ Douglas S. Curran
                                       Douglas S. Curran, Esq.
                                       BRAUNHAGEY & BORDEN LLP
                                       7 Times Square, 27th Floor
                                       New York, NY 10036
                                       Tel. & Fax: (646) 829-9403
                                       Email: curran@braunhagey.com

                                       Attorneys for Defendant
                                       Ancient Brands, LLC
        Defendant Ancient Brands, LLC respectfully submits this reply to Plaintiffs’ opposition to

Ancient Nutrition’s Motion to Dismiss under Rule 12(b)(6).

                                         INTRODUCTION

        In their opposition, Plaintiffs do not dispute that their Complaint fails to allege which of

Ancient Nutrition’s labels they saw, when they saw them, or provide any other details from which

Ancient Nutrition could glean this information. The Complaint only alleges that, at some point

prior to their actual purchase of the products, Plaintiffs read some labels; describes their purchase

history in entirely generic terms; and attaches what appear to be incomplete copies of current

labels that may or may not be the labels Plaintiffs claim to have seen, including labels for

products other than the products Plaintiffs claim to have purchased. Such allegations fail to meet

the minimum requirements of Rule 8 and 9(b), and do not fairly apprise Ancient Nutrition of the

claims against it, such that the Complaint should be dismissed.

        Plaintiffs do not attempt to address any of the deficiencies in the Complaint. Instead, they

contend that it is Ancient Nutrition’s burden to show that the differences between its various

historical labels “affect the claims” alleged by Plaintiffs. (Dkt. No. 22 (“Opp.”) at 1.) Whatever

that means, it is not the law. Plaintiffs bear the burden of articulating “the who, what, when,

where, and how of the misconduct charged.” Vess v. Ciba-Geigy Corp. USA, 317 F.3d 1097, 1106

(9th Cir. 2004) (internal quotation marks omitted). Plaintiffs know what labels they saw and

relied upon. Ancient Nutrition should not be forced to comb through years of historical labels to

try to divine which “affect[ed]” Plaintiffs’ claims. Hedges v. Town of Madison, 456 F. App’x 22,

24 (2d Cir. 2012) (plaintiffs are required to give defendants “fair notice” of the bases of their

claims). 1



1
 Plaintiffs also suggest Ancient Nutrition brings this motion for the purposes of delay. (Opp at 1.)
This is untrue. As detailed in Ancient Nutrition’s motion, and ignored by Plaintiffs, Ancient
Nutrition raised the deficiencies in Plaintiffs’ complaint prior to filing its motion. (Mot. at 3.)

                                                  1
       Nor are Ancient Nutrition’s labels identical, as Plaintiffs contend. Absent from Plaintiffs’

Complaint and their Opposition is any discussion of the extensive explanations present on several

of the labels informing purchasers that the products are primarily composed of collagen and

explaining the benefits of collagen for joint and skin health. Yet it is the presence of collagen

which Plaintiffs claim renders Ancient Nutrition’s labels inaccurate, supposedly because collagen

is less digestible and has a lower PDCAAS score than other sources of protein. Disclosures of the

products’ collagen content surely “affect” Plaintiffs’ claims since if Plaintiffs saw these

disclosures, they could not have believed the products would make their muscles bigger, as they

allege. (Compl. ¶¶ 48, 51.)

       Accordingly, Plaintiffs’ claims should be dismissed.

                                           ARGUMENT

I.     PLAINTIFFS’ FAILURE TO ALLEGE WHAT LABELS THEY SUPPOSEDLY
       RELIED ON IS FATAL TO THEIR CLAIMS

       Plaintiffs fail to allege the “who, what, where, when, and how” of Ancient Nutrition’s

supposedly misleading labels. As explained in Ancient Nutrition’s Motion (Mot. at 4) and ignored

by Plaintiffs, Plaintiffs do not allege they read any of the labels depicted in the complaint. Rather,

they allege that sometime before they purchased any products, they read some unspecified labels.

(Compare Compl. ¶ 36 (including partial images of the in-market Chocolate, Pure, Turmeric and

Vanilla labels, and stating that “[e]ach of the Products states the amount of protein that they

contain on the front of the label.”) with id. ¶ 47-48 (claiming that Plaintiff Bush “purchased the

Pure and Vanilla flavors . . . several times since 2017” and that “[p]rior to purchasing the Product,

Plaintiff Bush saw the claims on the front and back of the packaging that the Product contained 20

grams of protein per serving, which claim she relied on when deciding whether to purchase the



Rather than simply amending their Complaint to identify the labels that are actually at issue,
Plaintiffs elected to burden the Court with unnecessary motion practice.


                                                  2
Product”); see also id. ¶ 51.) Ancient Nutrition is left to guess what labels these might be. This is

exactly the circumstance Rules 8 and 9(b) are meant to prevent. See, e.g., DiMuro v. Clinique

Lab’ys, LLC, 572 F. App’x 27, 30 (2d Cir. 2014) (“Given that the seven different products have

different ingredients, different intended uses, and that Clinique makes different advertising claims

for each one, this is wholly insufficient to satisfy Rule 9(b). Plaintiffs may not rely on the entirely

implausible allegation that Clinique’s ‘false, misleading, and/or deceptive statements about the

efficacy of a particular product are equally applicable to each of the Repairwear Products,’ . . . .

failing to address the different product ingredients, different intended uses, and different claims”)

(emphasis added) 2; Reid v. GMC Skin Care USA Inc., No. 815CV277BKSCFH, 2016 WL

403497, at *15 (N.D.N.Y. Jan. 15, 2016) (granting motion to dismiss for failure to adhere to the

heightened standard of Rule 9(b) because “Plaintiffs . . . do not allege that they used [the product]

or how they used it. Nor do they allege the manner in which the [product] failed”); Shields v.

Citytrust Bancorp, Inc., 25 F.3d 1124, 1128 (2d Cir. 1994) (Rule 9(b) is no “license to base

claims of fraud on speculation and conclusory allegations”).

       What Plaintiffs saw and what they relied on are basic facts necessary to state a claim that

are exclusively within the knowledge of Plaintiffs. 3 Pleading these facts imposes minimal burden




2
 Compare id. at 31 (noting that the complaint also “fail[ed] to allege that any of the named
Plaintiffs even used the product, let alone used the product as directed” and that “Plaintiffs do not
allege what results they received from their use of the product” but “only allege that they received
‘no value,’ ‘did not receive what they bargained for,’ or ‘did not get what they paid for.’)
(emphasis in original) with Compl. ¶ 48, 51-52 (stating that Plaintiffs purchased “the Product,”
without specifying which Product, but failing to allege that they used the product or what results
they received from their use of the product, thus failing to allege “what benefits Plaintiffs hoped
for but did not receive”). Id.
3
  Plaintiffs admit that they did not buy any of the other products listed in the Complaint or rely on
them and so are unable to assert claims based on those products at this stage. (Compl. ¶¶ 36, 47-
48, 50-51.)


                                                   3
on Plaintiffs. To the extent Plaintiffs are unable or unwilling to do so, their claims should be

dismissed. 4

II.       THE VARIOUS PRODUCT LABELS CHANGED OVER TIME

          Plaintiffs attempt to avoid their obligation to plead what they actually saw and relied on by

claiming that Ancient Nutrition’s labels are so identical they do not “affect” Plaintiffs’ claims.

(Opp. at 1, 5.) Even if this were true, it would not alleviate Plaintiffs’ obligation to plead the who,

what, when, where and how of their claims. But equally fundamentally, there is no such allegation

in their pleading. Nor could they make such an allegation consistent with their obligation of

candor. Ancient Nutrition’s labels for different products have materially varied over time, and

contrary to Plaintiffs’ unsupported argument (Opp. at 1, 5), these iterations do affect Plaintiffs’

claims.

          The iterations of different labels of different products varied in multiple respects which

directly “affect” Plaintiffs’ claims, which are all predicated on the notion that collagen (the main

ingredient in Ancient Nutrition’s bone broth products) is somehow less nutritious than other

forms of protein (a proposition contradicted by decades of studies), and that Ancient Nutrition’s

advertising purportedly misled plaintiffs into believing its products – intended to supplement skin,

joint and gut health – were in fact intended for muscle-building. 5 (Compare RJN Ex. Nos. (“Ex.


4
 Plaintiffs also suggest Ancient Nutrition brings this motion for the purposes of delay. (Opp at 1.)
This is untrue. As detailed in Ancient Nutrition’s motion, and ignored by Plaintiffs, Ancient
Nutrition raised the deficiencies in Plaintiffs’ complaint prior to filing its motion. (Mot. at 3.)
Rather than simply amending their Complaint to identify the labels that are actually at issue,
Plaintiffs elected to burden the Court with unnecessary motion practice.
5
 Compare Compl. ¶ 53 (“Defendant intended for Plaintiffs and the other members of the Classes
to be misled by their statements regarding the amount of protein in the Products”) with Campbell
v. Whole Foods Mkt. Grp., Inc., No. 1:20-CV-01291-GHW, 2021 WL 355405, at *12 (S.D.N.Y.
Feb. 2, 2021) (pleading requirements of Rule 9(b) were not met where “Plaintiff’s only allegation
about Defendant’s intent is that ‘Defendant’s fraudulent intent is evinced by its failure to
accurately identify the Products on the front label when it knew this was not true.’ [] That
allegation on its own is insufficient because ‘[t]he simple knowledge that a statement is false is
not sufficient to establish fraudulent intent, nor is a defendants’ ‘generalized motive to satisfy

                                                    4
Nos.”) 1-4, 6, 7, 8, 10 (containing side label listing the types of collagen and other proteins in the

product); with Ex. Nos. 9, 11 (containing side label emphasizing that the protein powder promotes

healthy skin, joints and gut, rather than muscle-building) with Ex. Nos. 5, 12, 13, 14 (containing a

different side label). The Complaint appears to include partial depictions of Ancient Nutrition’s

current labels. (Compare Compl. ¶ 36 (including what appear to be excerpts of in-market Vanilla,

Pure, Chocolate, and Turmeric labels) with Ex. 2 (in-market Vanilla Label), Ex. 4 (in-market Pure

Label), Ex. 6 (in-market Chocolate Label), and Ex. 8 (in-market Turmeric label)). The labels

depicted may or may not be the labels Plaintiffs claim to have seen before they started purchasing

products “since 2017” or “regularly from 2018 through present” (Compl. ¶¶ 47, 50), as the labels

have materially changed at least once during that time frame. Compare Ex. 1 with Ex. 2 (2018 v.

in-market Vanilla Labels with different side panels); compare Ex. 3 with Ex. 4 (2018 v. in-market

Pure Labels with different side panels); compare Ex. 5 with Ex. 6 (2018 v. in-market Chocolate

Labels with different side panels); compare Ex. 7 with Ex. 8 (2018 v. in-market Turmeric Labels

with different side panels)). Ancient Nutrition should not be forced to defend against mislabeling

claims without Plaintiffs doing the bare minimum of identifying the labels that are actually at

issue.

         Rule 8 requires that Plaintiffs provide Ancient Nutrition with notice of what labels it must

examine and the extent of the claims to which it must respond, and it is Plaintiffs’ burden to

provide this notice. The purpose of this rule is “to give the defendant fair notice of what the claim

is and the grounds upon which it rests.” Keiler v. Harlequin Enters., 751 F.3d 64, 70 (2d Cir.

2014) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007). The Second Circuit has defined “fair notice” as “that which will enable the adverse party


consumers’ desires [or] increase sales and profits.’ . . . Moreover, while the existence of accurate
information regarding the product's ingredients on the package does not stymie a deceptive
labelling claim as a matter of law, it is certainly a substantial barrier to a plaintiff seeking to plead
a claim of fraud.”) (internal citations omitted).

                                                    5
to answer and prepare for trial, allow the application of res judicata and identify the nature of the

case so that it may be assigned the proper form of trial.” Twombly v. Bell Atl. Corp., 425 F.3d 99,

107 (2d Cir. 2005), rev’d on other grounds, 550 U.S. 544, 127 S.Ct. 1955, 167 L.Ed.2d 929

(2007) (quoting Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)). Plaintiffs have not met their

burden here.

       As such, the Complaint fails to comply with the requirements of either Rule 8 or Rule 9

and should be dismissed.

                                          CONCLUSION

       For the foregoing reasons, Plaintiffs’ claims against Ancient Nutrition should be

dismissed.



Dated: July 9, 2021
New York, NY                                          Respectfully submitted,


                                                       /s/ Douglas S. Curran
                                                      Douglas S. Curran
                                                      BRAUNHAGEY & BORDEN LLP
                                                      7 Times Square, 27th Floor
                                                      New York, NY 10036
                                                      Tel. & Fax: (646) 829-9403
                                                      Email: curran@braunhagey.com


                                                      Attorneys for Defendant
                                                      Ancient Brands, LLC




                                                  6
                                    CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of July, 2021, Defendant Ancient Brands, LLC’s

Reply to Plaintiff’s Opposition to Defendant’s Motion to Dismiss was filed electronically on the

CM/ECF system, which caused all CM/ECF participants to be served by electronic means.




                                                           /s/ Douglas S. Curran_________
                                                           Douglas S. Curran




                                                7
